                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE MIDDLE DISTRICT OF GEORGIA
                                         ALBANY DIVISION
                                        AT ALBANY, GEORGIA

                                  MINUTE SHEET OF SENTENCING HEARING


 Date:                     10/26/2018                   Court Time for MJSTAR/JS10: /43 (2:18 PM – 3:01 PM)

 Judge:                    LESLIE J. ABRAMS             Court Reporter: Sally Gray

 Courtroom Deputy:         Felicia Rushing              Interpreter:

                                     CASE NO. 1:17-cr-6-1(LJA)

 UNITED STATES OF AMERICA                               AUSA: Leah E McEwen

          v.

 BORIS FULLER                                           Counsel: Robert Robinson McLendon IV

 Agent/Experts in attendance: Jeffrey Ross, USPO
 OFFENSE LEVEL: 43                  CATEGORY: VI                 RANGE: LIFE
 IMPRISONMENT: 360 months           SUPERVISED RELEASE: 10 years
 PROBATION:
                                                        CONDITIONS
          MANDATORY, STANDARD AND SPECIAL CONDITIONS ARE NOTED IN THE PRE-
          SENTENCE REPORT AND THE COURT’S STANDING ORDER 2017-02.
SUBSTANCE ABUSE:
   ‫ ܈‬Dft shall participate in a substance abuse program approved by the USPO which may include testing
      to determine if Dft has reverted to the use of drugs or alcohol.
   ‫ ܈‬Recommend that Dft participate in a residential drug treatment program.
   ‫ ܆‬The required drug testing condition is suspended. The Court has determined there is a low risk of future
      substance abuse..
FINANCIAL:
   ‫ ܆‬Dft shall make restitution to the victim(s) in the amount of $          through the U.S. District Court Clerk’s
      Office.
   ‫ ܈‬A mandatory assessment fee of $100.00 is to be paid immediately.
   ‫ ܆‬A fine of $         is to be paid immediately.
   ‫ ܈‬Fine is waived. It is the Court’s judgment that the defendant is unable and not likely to become able to
      pay all or part of a fine even with the use of a reasonable installment schedule. Therefore, the Court
      waives the fine as well as any alternative sanctions in this case.
CONFINEMENT:
   ‫ ܆‬Dft to serve            consecutive days in a jail facility as directed by the USPO.
   ‫ ܆‬Dft shall reside at the Dismas House, Macon, GA, for a period of                and shall abide by Dismas
      House Rules at all times.
   ‫ ܆‬Dft shall comply with the conditions of home confinement for a period not to exceed
      consecutive days. During this time, Dft shall remain at his place of residence at all times and shall not
      leave without advance permission of the USPO. Dft will maintain a telephone at his/her residence
      without features for “Call Forwarding,” “Caller ID,” or “Call Waiting;” this phone should not be portable
      cordless or have a modem attached to it. At the direction of the USPO, Dft shall wear an electronic
      monitoring device, follow electronic monitoring procedures, and pay the costs of electronic monitoring as
      specified by the U.S. Probation Office.
ADDITIONAL COMMENTS:
VOLUNTARY SURRENDER: ‫ ܆‬Yes ‫ ܈‬No APPEAL INFORMATION GIVEN TO: ‫ ܈‬Atty ‫ ܈‬Dft
The Court GRANTED oral motion to dismiss count(s) 4,5,6,8,9,10,11,14 and 15.

Disclaimer: Contents of this Minute Sheet are for administrative purposes ONLY and are NOT meant as a substitution for
the official court record. Attorneys should contact the court reporter and order a transcript if there are any questions as to
the contents herein.
